United States Court of Appeals
                                                                       Fifth Circuit
                                                                    F I L E D
                                                                   February 13, 2007
               IN THE UNITED STATES COURT OF APPEALS
                                                                Charles R. Fulbruge III
                        FOR THE FIFTH CIRCUIT                           Clerk
                        _____________________

                            No. 06-60162
                        _____________________


UNITED STATES OF AMERICA,

                                                      Plaintiff-Appellee

versus

SHAREE NICOLE PHILLPOTTS,

                                                  Defendant-Appellant

                        ---------------------
           Appeal from the United States District Court
              for the Southern District of Mississippi
                           (3:05-CR-58-ALL)
                        ---------------------

Before GARWOOD, WIENER, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Defendant-Appellant    Sharee   Nicole   Phillpotts       appeals      the

district   court’s   sentence   imposed   following     her     guilty-plea

conviction on one count of mail fraud, in violation of 18 U.S.C. §

1341. She was sentenced to twenty months in prison, to be followed

by three years supervised release, $18,000 restitution, and $100

special assessment fee.     Her term of imprisonment is outside the

Guidelines, so our review is for reasonableness.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     As    calculated   in    the   Pre-Sentencing     Report    prepared    by

probation, Phillpotts’s Guideline sentence range was 8-14 months

for her crime of conviction, which carries a maximum sentence of 20

years.    At the sentencing hearing, the district court advised the

parties that it planned to sentence outside the Guidelines and

invited comments.       After acknowledging the Guideline range and

accepting   the   Pre-Sentencing       Report,   the   court    determined   to

sentence Phillpotts outside the Guidelines because (1) while out on

bond awaiting sentencing, she left Mississippi without obtaining

permission and without notifying her probation officer, and (2) she

did not interview with probation.

     We have carefully reviewed the record on appeal and the

appellate briefs of the parties, especially comparing the sentence

here imposed and its relationship to the Guideline range in light

of our analogous case law.          As a result, we are satisfied that,

under the post-Booker Guidelines regime, including our plain error

standard    of    review     because    of   defense    counsel’s     failure

sufficiently to object to the district court’s deviation from the

Guidelines, the sentence of the district court is not inconsistent

with the factors set forth in 18 U.S.C. § 3553(a) and, under all

relevant facts and circumstances, it is not unreasonable.               Given

the strong deference we owe to the sentencing courts, particularly

under a plain error standard of review, the instant sentence,

varying as it does from the Guideline range, is

AFFIRMED.

                                       2
3